Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered February 14, 2005, convicting defendant, after a jury trial, of murder in the second degree, assault in the first degree, attempted robbery in the first degree and two counts each of criminal possession of a weapon in the second and third degrees, and sentencing him, as a second felony offender, to an aggregate term of 25 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility.
We need not determine whether the court properly exercised its discretion in refusing to redact defendant’s reference to being “wanted in Brooklyn” from his videotaped statement shown to the jury. Given the court’s thorough limiting instruction, and the overwhelming evidence of defendant’s guilt, there is no possibility that the admission of the evidence affected the verdict (see People v Crimmins, 36 NY2d 230 [1975]).
*238Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Tom, J.P., Andrias, Marlow, Nardelli and McGuire, JJ.